PER CURIAM:
Paul D. Brown, appointed counsel for Rodney Eugene Hill in this direct criminal appeal, has moved to withdraw from further representation of the appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). J. Clark Stankowski, appointed counsel for Florence Chigozie Nna in this direct criminal appeal, has moved to withdraw from further representation of the appellant and filed a brief pursuant to Anders, 386 U.S. 738, 87 S.Ct. 1396. Our independent review of the entire record reveals that counsel’s assessment of the relative merit of the appeal is correct. Because independent examination of the entire record reveals no arguable issues of merit, counsels’ motions to withdraw are GRANTED, and Hills’s and Nna’s convictions and sentences are AFFIRMED.